t c summary opinion united_states tax_court danielle l clark-hernandez petitioner v commissioner of internal revenue respondent docket no 14928-98s filed date douglas h frazer for petitioner christa a gruber for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies additions to tax and penalties with respect to petitioner’s federal income taxes addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number - dollar_figure after concessions by petitioner the issues for decision are whether petitioner is entitled to deduct certain schedule c profit or loss from business_expenses in excess of amounts allowed by respondent for the years in issue whether petitioner is entitled to claim cost_of_goods_sold for the at trial petitioner conceded respondent’s determination allowing percent of the car and truck expenses for and as to the remaining percent petitioner’s arguments will be discussed infra petitioner further conceded percent of respondent’s determination disallowing some utility expenses for and as to the remaining percent petitioner’s arguments will be discussed infra the items and amounts listed below represent expenses disallowed by respondent that were not addressed by petitioner as a result petitioner is deemed to have conceded these items see rule sec_142 sec_149 pearson v commissioner tcmemo_2000_ claimed deduction amount rent -- vehicle - dollar_figure commissions ---- insurance sec_46 --- respondent also determined that petitioner was entitled to additional_depreciation deductions of dollar_figure and dollar_figure in and respectively petitioner is deemed to have conceded these items because she did not address these matters at trial see rule sec_142 sec_149 pearson v commissioner supra taxable years and whether petitioner is liable for additions to tax for failure to timely file returns under sec_6651 for the taxable years and and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for the years in issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in milwaukee wisconsin a background petitioner graduated from milwaukee area technical college technical college a 2-year college at the technical college petitioner studied business data processing and business management after completing technical college petitioner worked in data processing she also participated in classes provided by the small_business administration including courses in basic accounting management and other skills related to small_business during the years in issue petitioner was not married b history of petitioner’s cleaning business prior to petitioner operated a residential and office cleaning business called quest cleaning in aurora colorado petitioner moved back to milwaukee in and changed the name of the cleaning business to dustbusters janitorial services dustbusters once back in milwaukee petitioner rented a one-room office from which she operated dustbusters petitioner did not store any equipment or supplies at this location from through part of petitioner stored equipment and supplies in the basement of her mother’s condominium the storage space at ms clark’s condominium was approximately feet by feet with a back entrance providing for easy loading of cleaning materials_and_supplies petitioner sometimes gave her mother dollar_figure per month or in lieu of monetary payment made improvements to the condominium eg painting decorating and carpentry during this time petitioner also resided with her mother until she moved into her own personal_residence a four- room apartment located pincite n cass street cass st address the apartment building was owned by petitioner’s grandmother petitioner stored supplies equipment and materials in a storage room she had built in the basement petitioner used water from her apartment to dilute cleaning chemicals petitioner employed various people for different client accounts during the years in issue including richard comeau ms sigrist and bill reynolds mr reynolds ms sigrist and mr reynolds each received a form_1099 from dustbusters representing amounts earned for cleaning services rendered during petitioner’s client accounts consisted of cleaning contracts for a fixed time period eg once a week for a year cleaning contracts for the duration of a project eg during the construction of a building or one-time cleaning jobs petitioner averaged about steady accounts from through the number of accounts however increased and decreased during the following years depending upon new_accounts and one- time cleaning jobs petitioner’s clients were located in various areas including but not limited to milwaukee brookfield waukesha mequon deansville madison and kenosha at times petitioner provided snacks eg coffee donuts or sandwiches to her employees in the office and at the job site it was not uncommon for petitioner to work at multiple accounts during a single day petitioner traveled to each site often returning to earlier locations to lock up the building or check the status of the work in and petitioner was employed by oscar j boldt construction co oscar boldt for the milwaukee county jail project jail project in addition to operating dustbusters petitioner worked from a m to p m at her job with oscar boldt and then on a dustbusters’ contract at the same jail project after p m if petitioner had other accounts she would attend to them before or after the jail project petitioner was laid off from the jail project in however she was retained as a subcontractor to clean offices oscar boldt retained petitioner to work for a second project on north avenue through petitioner’s form_w-2 wage and tax statement reflected wages of dollar_figure and dollar_figure for the taxable years and respectively petitioner leased a mazda pickup truck from fleet services from through under the lease terms petitioner was responsible for certain specified maintenance as defined by the lease contract and gasoline expenses mileage and other maintenance_expenses were included in the lease contract payments sometime before petitioner developed an interest in japanese culture petitioner frequented a local japanese restaurant and sushi bar called izumi’s at times petitioner ate both lunch and dinner sometimes daily at izumi’s through petitioner’s interaction with other izumi’s patrons petitioner acquired a few new cleaning customers including ge and star automation petitioner often bought meals and gifts for her new japanese acquaintances she visited japan in and to learn more about its language and culture and to visit various companies for the purpose of obtaining new_accounts petitioner took japanese language classes in order to communicate with the japanese contacts she met many of the japanese business people petitioner met did not work for companies in the milwaukee area rather they were representatives of japanese companies located in japan and san francisco petitioner freguently called these acquaintances in japan and developed friendships with them c maintenance of petitioner’s business records petitioner used binders or folders to collect receipts for various expenses for instance all cleaning expense receipts went into one folder and all meal receipts went into another folder at the end of the year petitioner gathered all her receipts for a given category or expenditure ran a tape total wrote the total on a piece of paper and entered the tape total amount on a line on the schedule c that closely related to the expense expenses were paid through a business checking account petitioner’s personal checking account and petitioner’s personal credit card petitioner also kept track of receipts paid_by petty cash all categorization of business_expenses was made at the time petitioner placed the receipts into the respective folder petitioner prepared her federal_income_tax returns for the years in issue she did not seek or obtain advice from a professional tax preparer or anyone else relative to the accounting or bookkeeping of her business on schedules c attached to her and federal_income_tax returns petitioner reported gross_receipts of dollar_figure dollar_figure and dollar_figure respectively a net schedule c profit of dollar_figure for d respondent’s determination respondent issued a notice_of_deficiency and made the and a loss of dollar_figure for petitioner reported a loss of dollar_figure for following adjustments to schedule c deductions by petitioner claimed allowed dis- claimed allowed dis- claimed allowed dis- allowed allowed allowed advert dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure car and big_number big_number big_number big_number big_number big_number big_number big_number big_number truck commission - --- -- --- -- --- insurance big_number big_number big_number big_number legal and prof serv office big_number big_number big_number big_number big_number big_number big_number big_number big_number expense rent - -- --- --- --- --- --- big_number big_number vehicle rent -- big_number big_number big_number big_number big_number big_number big_number big_number other taxes travel big_number big_number meals ent big_number big_number big_number big_number big_number big_number big_number big_number big_number utilities big_number big_number big_number big_number big_number big_number big_number big_number big_number wages big_number big_number big_number big_number donations --- --- -- payroll big_number big_number big_number big_number gifts big_number big_number cleaning -- -- -- big_number big_number big_number supplies outside -- - - -- -- --- big_number big_number services deprec --- -- -- repairs -- -- -- -- -- -- big_number big_number maint total big_number big_number big_number big_number big_number big_number big_number big_number cost_of_goods_sold claimed allowed dis- claimed allowed dis- claimed allowed dis- allowed allowed allowed cost of big_number big_number big_number big_number --- --- -- labor material big_number big_number big_number big_number big_number big_number --- -- supplies available big_number big_number big_number big_number big_number big_number --- --- -- also for and respondent allowed petitioner adjusted deductions of dollar_figure dollar_figure and dollar_figure respectively for one-half of the self-employment_tax due respondent disallowed deductions in the amounts shown above because they were not ordinary and necessary and were not incurred in carrying_on_a_trade_or_business further respondent determined that petitioner failed to maintain adequate_records failed to substantiate the claimed deductions and untimely filed her returns we agree with respondent eb schedule c expense deductions deductions are a matter of legislative grace and taxpayers bear the burden of proving the entitlement to any deduction claimed see 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his or her income and deductions see sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses see sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis see 85_tc_731 sec_274 supersedes the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses for travel meals and entertainment and gifts and with respect to any listed_property as defined in sec_280f see sec_274 listed_property includes any passenger_automobile or any other_property used as a means of transportation see sec_280f a and a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense see sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it see sec_1_274-5t temporary income_tax regs supra travel respondent disallowed dollar_figure of petitioner’s travel expense deduction for failure to substantiate the amounts by the necessary records the amount of business travel must be substantiated by the use of a contemporaneous log of business travel or by any reasonable means establishing the number of miles traveled the date the place and the business_purpose of such miles kravette v commissioner tcmemo_1987_124 citing 80_tc_1165 see also sec_1_274-5t temporary income_tax regs supra petitioner testified that she traveled to brookfield wisconsin for a seminar but failed to provide the location and title of the seminar and an explanation of how the seminar was related to her business petitioner also traveled to boston with her fiancé to visit a cousin who was purportedly interested in opening a franchise of dustbusters finally petitioner provided a budgetel inn invoice for an overnight stay without a disclosed location and purpose besides being unable to substantiate the amount claimed on petitioner’s schedule c by the receipts provided petitioner failed to submit any evidence of a contemporaneous notation showing how the expenses were reasonable and necessary in the pursuit of her business at trial petitioner testified to the business_purpose of the travel_expenses for the receipts as noted above it is well settled however that we are not required to accept a taxpayer’s self- serving testimony in the absence of corroborating evidence see 99_tc_202 respondent is sustained on this issue meals and entertainment petitioner deducted meals and entertainment_expenses in and respectively of dollar_figure dollar_figure and dollar_figure respondent allowed dollar_figure for each respective year the record reflects that petitioner deducted the costs of personal meals she had with her fiancé under the guise of management meetings petitioner testified that she had barbecues or cookouts for suppliers vendors and employees she also cooked meals at home and served them to employees at the work site petitioner had receipts reflecting a birthday dinner for her fiancé where one other employee may have attended thus according to petitioner it qualified as a business-related meal she had multiple receipts for purchases made at local grocery stores and fast food restaurants when she was out of the area entertainment included baseball tickets to brewers baseball games for employees theater tickets and tickets to the milwaukee zoo for her japanese acquaintances however similar to the meals expenses petitioner has failed to follow the strict substantiation rules of sec_274 petitioner failed to produce documentation or corroborative evidence to comply with the strict substantiation requirements of sec_274 therefore petitioner is not entitled to deductions for meals and entertainment_expenses in excess of the amounts allowed by respondent for and petitioner did not contemporaneously annotate receipts indicating the place date amount and business_purpose of the meal at the request of revenue_agent valerie schwartz ms schwartz petitioner provided a list identifying the date place amount business relationship business_purpose and resulting sales if any for the meals and entertainment_expenses the list was created in for ms schwartz during petitioner’s examination although petitioner claims that similar worksheets were created for all the years in issue only the worksheet was provided we question petitioner’s ability to remember such minute details over as much as a 5-year time period for hundreds of meals and entertainment engagements not only does petitioner fail to follow the strict substantiation requirements the court has the discretion to disregard testimony which we find self-serving see niedringhaus v commissioner supra pincite respondent is sustained on this issue gifts petitioner claimed a deduction for business_gifts of dollar_figure dollar_figure and dollar_figure in and respectively respondent allowed dollar_figure dollar_figure and dollar_figure respectively petitioner’s receipts submitted during trial substantiate the following amounts dollar_figure for dollar_figure for and dollar_figure for as a threshold issue petitioner failed to substantiate the amounts of the claimed deductions next petitioner testified at trial that some of the business_gifts included personal gifts to her mother petitioner has the burden to show how a business gift was ordinary and necessary to her business and that it was made with the reasonable expectation of a commensurate financial return petitioner has not met this burden the scanty documentary_evidence in conjunction with petitioner’s own statements does not constitute the adequate_records and substantiating documentation as required by the statute and regulations see sanford v commissioner t1t c affd 412_f2d_201 2d cir accordingly we sustain respondent’s determination with respect to this issue car and truck expenses at trial petitioner conceded respondent’s determination that percent of petitioner’s truck expenses in were for business purposes for the taxable_year petitioner the parties agree that the arguments for apply to and and therefore our analysis will have the same effect on all the years in issue -- - deducted dollar_figure in car and truck expenses of which only dollar_figure was substantiated respondent allowed dollar_figure per examination which i sec_80 percent of the amount substantiated petitioner contends that she conceded percent of the claimed dollar_figure truck expense and that respondent further reduced petitioner’s truck expense by making adjustments for commuting respondent argues that local transportation_expenses were included in the percent and petitioner’s further arguments regarding commuting are misplaced we agree with respondent petitioner agreed to the division between business and personal_use of her vehicle only dollar_figure was substantiated which respondent used as the base for the 80-percent calculation petitioner offered no evidence to support any additional transportation_expenses in excess of respondent’s allowed car and truck expenses for the years in issue she did not keep a daily log or a diary of places traveled to during any of the years in issue while she kept a calendar or a rough little pad of paper or whatever that told me where i was going to go she did not write down the distance to her regular accounts or regular goings to pick up supplies although we find that petitioner traveled from one job location to the next as was needed petitioner failed to comply with the strict requirements of the statute respondent is sustained on this issue office expenses petitioner deducted office expenses of dollar_figure dollar_figure and dollar_figure in and respectively respondent allowed dollar_figure dollar_figure and dollar_figure respectively at trial however petitioner produced a melange of receipts that did not substantiate her claimed office expense deductions petitioner attempted to substantiate the claimed office expenses by submitting check receipts and canceled checks drawn on dustbusters checking account and petitioner’s personal checking account and credit card statements of the receipts presented petitioner testified that she counted only items on the receipts that were related to her office in arguing that the expenses were personal in nature rather than related to petitioner’s business respondent notes that the receipts included amounts for union dues associated with her w-2 jobs audubon print books snacks for the office medication vodka and wine kitchenware dance exercise clothing guess brand apparel floral arrangements groceries hair accessories blankets pillows and wallpaper in some instances receipts were duplicated in the same year or in subsequent years notations if any on the checks submitted were vague in addition some checks were simply made out to cash with no notation on the bottom that it was for a deductible business_expense finally on brief petitioner cites to sec_1 f for the proposition that food and beverages furnished on the taxpayer’s business_premises are deductible and not subject_to the limitation on deductions apparently petitioner was referring to sec_1_274-2 income_tax regs however this regulation does not assist petitioner’s position as she failed to substantiate the deductions it is clear from the evidence submitted and the testimony provided during trial that petitioner failed to substantiate in any coherent manner expenditures she considered as office expenses on the basis of the record we hold that petitioner is not entitled to deduct office expenses in excess of respondent’s allowed office expenses for the years in issue rent -- other expenses petitioner deducted rent expenses of dollar_figure dollar_figure and dollar_figure in and respectively respondent allowed dollar_figure dollar_figure and dollar_figure respectively petitioner contends that the disallowed rental expenses associated with storage space at her mother’s home and the cass st address are deductible sec_280a generally prohibits deductions of otherwise allowable expenses with respect to the use of an individual taxpayer’s home this prohibition however does not apply to space allocable within a dwelling_unit which is used on a regular basis as a storage unit for the inventory or product samples of the taxpayer held for use in the taxpayer’s trade or -- - business of selling products at retail or wholesale but only if the dwelling_unit is the sole fixed location of such trade_or_business sec_280a for petitioner deducted expenses for office rent which respondent fully allowed however petitioner contends that she is entitled to home_office and storage expenses we disagree we find petitioner’s testimony conflicting and confusing and her position unjustifiable she testified that a portion of her home was used during the time when i first started dustbusters however she also testified that she began dustbusters in and utilized office space rented pincite west appleton avenue since the record also reflects that petitioner deducted monthly rent paid to her mother and grandmother as alleged rental costs for storage space at trial ms clark testified that the dollar_figure rent that petitioner sometimes paid was to help out with everything petitioner also admitted that rental payments made to her grandmother were for her personal_residence thus nondeductible in this case petitioner does not fit within the exception of sec_280a because she had a fixed place of business pincite west appleton avenue during the same time period that she is claiming deductions for home_office expenses the storage areas in issue were located at petitioner’s various personal residences the exception clearly applies in situations where the dwelling_unit is the sole fixed location of the trade_or_business because petitioner had an office her fixed place of business other than her residences sec_280a does not apply see garvey v commissioner tcmemo_1982_176 moreover petitioner’s equipment and supplies for her cleaning business do not constitute inventory as required under the statute see banatwala v commissioner tcmemo_1992_483 accordingly petitioner failed to establish that she is entitled to deduct additional rents in excess of the amounts respondent allowed respondent is sustained on this issue utilities petitioner claimed utility expense deductions of dollar_figure dollar_figure and dollar_figure in and respectively respondent allowed dollar_figure dollar_figure and dollar_figure respectively at trial petitioner agreed to percent of respondent’s adjustments petitioner admits that personal utility expenses were incorrectly deducted in and however she continues to contend that she is entitled to percent of the disallowed utility expense deductions it was also determined that in yellow page advertisements charged to petitioner’s telephone bills were already included in petitioner’s claimed utility expenses for that year and no additional_amount was warranted business related telephone calls were made from petitioner’s office her mother’s home in and part of and the cass st address from date through petitioner did not identify which phone calls were personal or business related petitioner testified that she just put it in the computer i was thinking it was kind of done in the system petitioner also deducted the electricity at the cass st address for the washer and dryer and charging of equipment petitioner provided copies of her home telephone bills without any indication of which calls were personal or business related and copies of her business phone bills with missing monthly statements petitioner further contends that water electricity and gas expenses were incurred in the ordinary course of business heaters kept equipment and supplies warm water was used to mix chemicals and the washer and dryer were used to launder dirty towels and clothing although it is within the purview of the court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred cohan v commissioner f 2d pincite we cannot do so when there is no reliable evidence on petitioner attempted to claim the yellow page advertisements as an additional expense for the years in issue in addition to the amounts previously claimed --- - which to make such estimations see vanicek v commissioner t c pincite for and petitioner provided one utility bill for petitioner provided copies of wisconsin electric wisconsin gas and milwaukee water works bills for her personal_residence which we hold are nondeductible personal expenses based on the above we find that petitioner failed to establish that utility expense deductions in excess of the amounts allowed by respondent were ordinary and necessary business_expenses respondent is sustained on this issue donations petitioner deducted donations of dollar_figure and dollar_figure in and respectively respondent disallowed the deductions in full for both years petitioner testified that donations included items which she labeled gifts donation in and promos in petitioner further testified that promos or promotions included perks for employees and other items as a work incentive petitioner’s receipts under promos for included several items of jewelry wallpaper interior paint an ironing board gourmet foods candy and perfume totaling dollar_figure petitioner’s receipts totaled dollar_figure which is far from the claimed deduction of dollar_figure not only has petitioner failed to substantiate specific donations pursuant to sec_1_170a-13 income_tax regs but she also testified that the wallpaper interior paint and ironing board were given to her mother which items thus are personal and nondeductible consequently respondent’s determination is sustained repairs maintenance petitioner deducted dollar_figure for repairs and maintenance in of that amount respondent allowed dollar_figure petitioner testified that all of the personal checks written to tony lloyd interior exterior decorating specialists totaling dollar_figure are for remodeling her mother’s residence since this remodeling is personal in nature the expenses are not deductible petitioner argues that the repairs were made in lieu of rent to her mother if that were the case petitioner would have included these amounts under storage expenses in any event we have already determined that the amounts deducted as rent were for petitioner’s habitation as opposed to storage use and thus were personal in nature since petitioner has not provided any other evidence for repairs or maintenance she is not entitled to any deduction in excess of respondent’s determination f cost_of_goods_sold wages payroll outside services cost of labor during the years in issue petitioner used four different - - categories to report labor expenses for respondent disallowed a claimed deduction for wages of dollar_figure and allowed petitioner’s claimed payroll expense deduction of dollar_figure and cost of labor as a cost_of_goods_sold of dollar_figure in full as to years and respondent allowed in full claimed deductions for wages of dollar_figure and dollar_figure respectively in addition to allowing petitioner’s claimed payroll deductions for years and respondent credited petitioner an additional dollar_figure and dollar_figure respectively respondent however disallowed dollar_figure of petitioner’s claimed cost of labor as a cost_of_goods_sold for for respondent disallowed dollar_figure of petitioner’s claimed outside services expense deduction reasonable_compensation for services actually rendered is deductible under sec_162 as an ordinary and necessary business_expense see sec_162 it is unclear why petitioner separated payments made to employees into four separate categories nevertheless we discuss them together as they clearly refer to payments petitioner made as compensation_for services rendered it is respondent’s position that petitioner has duplicated her wages expense in amounts previously allowed by respondent under payroll and cost of labor petitioner offered the testimony of ms sigrist and ms comeau to prove that the amounts of their compensation were not included under payroll expense or cost of labor respondent argues that the amount shown in the form_1099 ms sigrist received was already included under cost of labor petitioner offered no evidence to substantiate the cost of labor deductions petitioner has the burden to substantiate the claimed labor expenses see rule she has failed to do so petitioner submitted receipts which do not appear to concern wages payroll outside services or cost of labor categories the few receipts submitted do not approach the amounts claimed on petitioner’s returns and only add to the confusion contrary to petitioner’s argument the witnesses at trial could not corroborate who worked on which project and whether the respective witness ever received payment for services rendered respondent is sustained on this issue cleaning supplies materials_and_supplies cost_of_goods_sold respondent disallowed deductions for cleaning supplies expenses of dollar_figure and dollar_figure for and respectively respondent further disallowed materials_and_supplies as a cost_of_goods_sold of dollar_figure and dollar_figure for and respectively respondent contends that petitioner claimed amounts for personal items in addition to business supplies petitioner contends that only expenses for cleaning supplies from - - wholesale suppliers were allowed while those from retail merchants eg target and walgreens were disallowed while we accept petitioner’s testimony that she purchased supplies at retail establishments for convenience it is unclear whether petitioner excluded personal items contemporaneously purchased with business supplies and materials after review of the record it is evident that petitioner could not substantiate the amount of expenses which respondent allowed for the years in issue it is petitioner’s burden to present evidence to the court proving the necessity of each item in the ordinary course of business the court again finds that petitioner’s receipts are in such a disarray that the amounts respondent had previously allowed were not discernable based upon the above we find that petitioner is not entitled to deductions or cost_of_goods_sold in excess of those which respondent has allowed g sec_6651 a respondent determined additions to tax as a result of petitioner’s failure_to_file timely returns for and sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues - - to a maximum of percent of the tax see id the addition is applicable for each year unless petitioner establishes that her failure_to_file was due to reasonable_cause and not willful neglect see id if petitioner exercised ordinary business care and prudence and was nonetheless unable to file her return within the date prescribed by law then reasonable_cause exists see sec_301 6651-l1 c proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioner’s federal_income_tax return was due on date petitioner filed a blank return with an application_for extension on date petitioner filed her and federal_income_tax returns in date she contends that the late filing of her return was a result of waiting for the completion of the return petitioner has failed to show that she exercised ordinary business care and prudence in this case respondent is sustained on this issue h sec_6662 a the last issue for decision is whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for the years in issue sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable -- p7 - to negligence or disregard of rules or regulations see sec_6662 b negligence is the ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg 43_tc_168 and t c memo it includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1 b income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment see sec_6664 at trial petitioner failed to establish that she acted in good_faith with respect to the underpayments during the years in issue petitioner claimed excessive schedule c expenses which she was unable to substantiate and disregarded the requirements of sec_162 and sec_274 in the court’s opinion neither the receipts submitted by petitioner nor her testimony established a business_purpose for the claimed expenses on the basis of the record we hold that petitioner is liable for the accuracy- related penalties under sec_6662 for and - - reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
